Title: To George Washington from William Heath, 12 November 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Continental–village Nov. 12. 1781
                  
                  I was yesterday honored with yours of the 27th and 29th ultimo.
                  If a greater number of beef–cattle should come on than necessary for the present subsistence of the troops, they shall be slaughtered and salted at some convenient place near the river.
                  I had ordered on the salted provisions from Connecticut except those which had been shipped previous to the receipt of your Excellency’s letter.  I have this day written to Mr Pomeroy to forward the other.
                  I had determined on the following disposition of the troops here, to winter quarters.
                  Sheldon’s dragoons to Connecticut; preparations are making for them at Guilford and Branford—3d regiment of artillery at Westpoint—Connecticut line at the huts built by them the last winter—1st Massachusetts brigade at the York huts back of the garrison at Westpoint—2d Massachusetts brigade in the barracks on the Point—3d Massachusetts brigade to hut some where in the vicinity of the redoubts on the east side of the river—Invalids in the barracks at Fish kill.
                  The New Hampshire brigade was ordered to the northward on the late alarm.  The copy of lord Stirling’s letter to me, inclosed in mine of the 8th shews the opinion of his Lordship, general Schuyler, and general Stark that the New Hampshire brigade should take winter quarters in the northward.  I think the two New Hampshire regiments fully adequate for that quarter, and have ordered colonel Tupper’s regiment down.  Colonel Humphries seems of opinion that your Excellency would rather incline that the two New Hampshire regiments should be in this quarter also, and that you may think general Hazen’s regiment the most eligible for the northern district.  This has induced me to hold the matter in suspense as it respects the two New Hampshire regiments.  The huts built by them the last year, and which are yet in pretty good order, will be reserved unoccupied until I know your Excellency’s pleasure; which I request as soon as may be convenient.
                  The Security of Westpoint—protection of the country—convenience, health and discipline of the troops, I pray your Excellency to be assured, shall have my constant attention.
                  We find much difficulty in obtaining flour and have for some time past been only from hand to mouth, and have not now two days flour on hand.
                  When your Excellency arrives at Philadelphia, where this will probably meet you, I pray your intercessions with Congress and the Financier, that some relief of pay may be afforded to the army.  I never knew them more totally destitute of money, or more distressed for want of it, than at present.  Their expectations of relief are great, since they know the specie has gone on to Philadelphia—Hope they will not be disappointed.  I have the honor to be With the highest respect and esteem, Your Excellency’s Most obedient Servant,
                  
                                          
                            W. Heath
                            
                        
                     P.S. Inclosed I have the honor to transmit copy of the return of the killed, wounded and missing of colonel Willet’s detachment in the late action near Johnstown, which came to hand the last evening—And also, copy of the return of prisoners in Albany goal taken by colonel Willet, exclusive of those in the hospital.  These, with the number in the provost at Fish kill, I shall in a few days put in motion for Lancaster, as they cannot with safety be kept here.
                     My last letters from the northward were of the 9th by which I learn that the enemy were totally disappointed in that quarter—Those who had crossed the lakes, were recrossing them towards St Johns.  This being the case, I wish your opinion what force it will be best to quarter at the northward this winter—The time for which Weissenfels’ regiment is engaged, expires the first of December—Willet’s the first of January.  I have the honor to be—as before
                  
                  
                     W. Heath
                     
                  
               